IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CA-00778-COA

FRANKLIN LAND ASSOCIATES, LLC                                              APPELLANT

v.

S.L. SETHI                                                                   APPELLEE

DATE OF JUDGMENT:                         01/23/2017
TRIAL JUDGE:                              HON. JON M. BARNWELL
COURT FROM WHICH APPEALED:                LEFLORE COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                  CHRISTOPHER DANIEL MEYER
                                          JAHVIAH DYJUAN COOLEY
ATTORNEYS FOR APPELLEE:                   WEBB FRANKLIN
                                          SAM N. FONDA
NATURE OF THE CASE:                       CIVIL - CONTRACT
DISPOSITION:                              AFFIRMED - 01/29/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, C.J., BARNES AND CARLTON, P.JJ.

       BARNES, P.J., FOR THE COURT:

¶1.    Franklin Land Associates LLC (Franklin), the Buyer, and S.L. Sethi, the Seller,

entered into a real-estate purchase agreement (Agreement) in 2010. After two years and

several amendments, Franklin terminated the Agreement in April 2012, claiming it failed to

receive the necessary governmental approvals needed for the development of the property

and was, therefore, entitled to a return of the $160,000 held in escrow. A lawsuit was filed

to determine which party was entitled to the escrow funds. The Leflore County Chancery

Court determined that John Dinkins, Franklin’s agent, had authority to bind the company to

the Sixth Amendment to the Agreement, which permitted Franklin to receive a complete
refund of the escrow money if it failed to receive the necessary onsite and offsite

governmental approvals reasonably deemed necessary by Franklin. However, because

Franklin elected to withdraw its applications prior to the governmental authorities’ decisions,

the chancery court held that Franklin’s termination of the Agreement was without

justification, and Sethi was entitled to the escrow money. Franklin appeals the judgment.

Finding no error, we affirm.

                SUMMARY OF FACTS AND PROCEDURAL HISTORY

¶2.    On April 27, 2010, Franklin and Sethi entered into a real-estate contract for the

purchase of approximately sixty acres of land in Madison County, Mississippi.1 The

Agreement provided Franklin the exclusive right to inspect the property for the development

of a high-end shopping center and required Franklin to deposit $50,000 in earnest money

with the escrow agent, Whittington, Brock and Swayze P.A. (WBS). Several amendments

were made to the Agreement. The First Amendment, on May 26, 2010, required Franklin

to deposit an additional $50,000 in earnest money, modified paragraph 16 of the agreement,

and extended the property inspection period.2

¶3.    On August 24, 2010, Franklin terminated the Agreement in accordance with its terms.

The following day, the parties executed a Reinstatement and Second Amendment of the


       1
           The purchase price was $326,700 per acre.
       2
         Paragraph 16 concerned the Buyer’s conditions for closing and noted that if the
Buyer elected to terminate the Agreement prior to the end of the inspection period, it would
receive a refund of the earnest money.

                                              2
Agreement, which extended the inspection period until November 30. Three months later,

on November 29, Franklin again terminated the Agreement, and the escrow funds were

returned to Franklin. On January 11, 2011, the parties executed a Reinstatement and Third

Amendment of the Agreement, requiring Franklin to deposit the previously refunded escrow

($100,000) with WBS, and the inspection period was extended to June 30, 2011. On June

6, the parties executed a Fourth Amendment, extending the inspection period to October 31.

¶4.   The parties executed a Fifth Amendment on October 28, 2011. The amendment

extended the inspection period to April 30, 2012, and required Franklin to deposit an

additional $60,000 into escrow at intervals of $20,000 a month. Paragraph 8.C of the

agreement was also amended to provide:

      Notwithstanding any provision of the foregoing:

             1)     If, on or before November 21, 2011, Buyer has not terminated
                    the Agreement, the Earnest Money shall become non-
                    refundable, but at Closing shall be applicable to the Purchase
                    Price, provided, however, that the Earnest Money shall be fully
                    refundable during the remainder of the Inspection Period if
                    Buyer terminates the Agreement due to i) default by Seller; or
                    ii) the condition of the title to the Property, or any current
                    exceptions to title as reflected in the title commitment or on the
                    Survey, or any requirements to the title commitment which are
                    not satisfied; or iii) Buyer has not received all necessary
                    governmental approvals and agreements deemed necessary by
                    Buyer for Buyer’s intended development and acquisition of the
                    Property, as determined in Buyer’s sole discretion.

(Emphasis added).

¶5.   In March 2012, Dinkins, who had been meeting and negotiating with Sethi on the


                                            3
terms of the Agreement and the amendments for the past two years, brought a proposed Sixth

Amendment to Sethi signed by George Tomlin, Franklin’s Chief Manager. In the proposed

amendment, Paragraph 8.C of the Agreement was amended as follows:

       Notwithstanding any provision of the foregoing:

              1)     All Earnest Money deposited shall become non-refundable, but
                     at Closing shall be applicable to the Purchase Price, provided,
                     however, that the Earnest Money shall be fully refundable
                     during the remainder of the Inspection Period if Buyer
                     terminates the Agreement due to i) default by Seller; or ii) the
                     condition of the title to the Property, or any current exceptions
                     to title as reflected on the title commitment or on the Survey, or
                     any requirements to the title commitment which are not
                     satisfied; or iii) Buyer has not received all necessary on-site and
                     off-site governmental approvals reasonably deemed necessary
                     by Buyer for Buyer’s intended development of the Property, as
                     determined in Buyer’s sole discretion.

(Emphasis added). After Dinkins and Sethi discussed the terms, a handwritten interlineation

was added to the Sixth Amendment stating that Franklin agreed to pay additional earnest

money of $100,000 beginning May 1. Sethi signed the amendment and initialed the

handwritten portion on March 16, 2012.

¶6.    On April 27, 2012, Franklin sent a letter to Sethi terminating the Agreement.

Claiming it had “not received all necessary governmental approvals and agreements deemed

necessary . . . for [its] intended development and acquisition of the [p]roperty, as determined

in [its] sole discretion,” Franklin demanded a refund of the earnest money. Sethi objected

to Franklin’s request for a refund of the funds, asking that Franklin specify which

governmental approvals had been denied.

                                              4
¶7.    On May 27, 2012, the escrow agent, WBS, filed a complaint for interpleader with the

chancery court, requesting a ruling on who was entitled to the escrow funds.3 Franklin filed

an answer and cross-claim against Sethi, demanding the return of its earnest money and legal

fees incurred as a result of the dispute. On April 22, 2014, Franklin filed a motion for partial

summary judgment, arguing that the Fifth Amendment to the Agreement was controlling

because Franklin never accepted the additional handwritten interlineation to the Sixth

Amendment. In response, Sethi “concede[d] that the added language by Sethi was never

agreed to by Franklin because it elected to terminate because of financing problems,” but

asserted that both Sethi and Franklin “accepted and agreed to the language in the typed or

printed portion of the Sixth Amendment.”4 A hearing was held in chancery court on April

7-8, 2015.

¶8.    On January 10, 2017, the chancery court entered its order. The court determined that

Dinkins acted with apparent authority as Franklin’s agent in negotiating the Sixth

Amendment with Sethi; therefore, the Sixth Amendment contained the controlling contract

language. The chancery court found that Sethi was entitled to the $160,000 in escrow money

because Franklin “essentially began to abandon the development project several months

before the termination letter” and, therefore, terminated the Agreement without justification.

       3
         WBS also filed a motion requesting that the chancery clerk accept the funds and
release it as escrow agent. With no objection by the parties, the court granted WBS’s
motion.
       4
         Thus, the additional earnest money in the Sixth Amendment was never at issue in
this case.

                                               5
¶9.    On January 13, 2017, the chancery court entered a final decree and money judgment

to comply with its order, awarding Sethi $160,000. On January 23, 2017, Franklin filed a

motion to alter or amend the judgment. That same day, the court entered a second final

decree and judgment; so Franklin filed a second motion to alter or amend the judgment on

February 2. On May 4, 2017, the chancery court denied Franklin’s motions. Aggrieved,

Franklin appeals.

                               STANDARD OF REVIEW

¶10.   Our Court’s standard of review of a chancery court’s decision is limited. Rester v.

Greenleaf Res. Inc., 198 So. 3d 472, 474 (¶5) (Miss. Ct. App. 2016) (citing Cook v.

Robinson, 924 So. 2d 592, 594 (¶9) (Miss. Ct. App. 2006)). A court’s findings will not be

disturbed on appeal “when supported by substantial evidence unless the chancery court

abused its discretion, was manifestly wrong, clearly erroneous, or an erroneous legal standard

was applied.” Dobson v. Dobson, 179 So. 3d 27, 29 (¶5) (Miss. Ct. App. 2015). Questions

of law are reviewed de novo. Rester, 198 So. 3d at 474 (¶5).

                                       DISCUSSION

¶11.   In the proceedings below, the parties disputed whether the Fifth or Sixth Amendment

contained the Agreement’s controlling language, and the court devoted a significant portion

of its analysis to whether Dinkins had authority to negotiate and execute the Sixth

Amendment to the Agreement on Franklin’s behalf. As discussed, Dinkins brought Sethi the

proposed Sixth Amendment already signed by Franklin’s representative, Tomlin. The


                                              6
amended language to Paragraph 8.C to the proposed Sixth Amendment added the following

emphasized terms—“all necessary on-site and off-site governmental approvals reasonably

deemed necessary by [Franklin] for [Franklin’s] intended development of the Property, as

determined in [Franklin’s] sole discretion.” On appeal, however, Franklin claims that the

court’s ruling on the agency issue was “not outcome determinative” and the “minor

difference” between the Fifth and Sixth Amendments “does not change the analysis.” We

agree. Neither party has challenged which approvals were deemed reasonably necessary.

Accordingly, the only issue to be addressed by this Court is whether the chancery court erred

in finding that Franklin terminated the Agreement without justification and in awarding the

escrow money to Sethi.

¶12.   The chancery court concluded that Franklin failed to show its termination of the

Agreement “was justified because it did not obtain the necessary governmental approvals.”

The mayor of Madison, Mary Hawkins, averred that the issue with the property concerned

financing of the proposed development, not the governmental approvals. In an October 24,

2012 affidavit, Mayor Hawkins testified:

       The City of Madison cooperated in every reasonable way with the developers
       in seeing that [the property] received all of the necessary onsite and offsite
       regulatory approvals necessary to move forward with the project. The City
       worked with the developers to address and resolve routine regulatory and
       design issues and was in a position to approve all of the necessary regulatory
       requirements for the development had [Franklin] not withdrawn from the
       application process. The City of Madison never refused to provide the
       development with the necessary onsite and offsite regulatory approvals and at
       all times attempted to and did cooperate with the developers through the
       regulatory application and review process.

                                             7
       ....

       It was only after the negotiations concerning the [tax increment financing
       (TIF)] did the developers elect to withdraw from the proposed development of
       Dr. Sethi’s property. From my involvement with the representatives of the
       developers, it appeared that the reason for their abandonment of this important
       development to the City of Madison was financing and not regulatory
       approval.

(Emphasis added). The mayor was deposed on September 13, 2013, and reiterated her belief

that Franklin would have had no issues with obtaining the governmental approvals and that

the development “fell apart” due to financing issues. Additionally, the record contains an

affidavit by Jerry Cook, the Director of Economic and Community Development of the City

of Madison, attesting that all “onsite and off site regulatory requirements of the City of

Madison for Franklin to develop the proposed Madison Promenade on lands owned by Dr.

S. L. Sethi were approved or could have been approved had the developers not abandoned

the development during the application and approval process.”

¶13.   H.D. Brock, the escrow agent, testified in his affidavit that City of Madison officials

had told him “Franklin’s claim that it was unable to obtain the necessary onsite or offsite

governmental approvals is untrue” and the reason for the termination of the Agreement “was

because Franklin could not obtain the necessary TIF financing agreement with the City.” At

the hearing, Brock further stated: “I felt very confident that this project was moving along

the way it should be and that all the approvals were in place or were available,” and he knew

of no reason why Franklin could not have gotten the necessary approvals.

¶14.   Moreover, Franklin admitted in its “Itemization of Facts and Trial Brief” that it had

                                              8
met with Mayor Hawkins and Cook several times to request a TIF agreement to help offset

the land price, site work, and infrastructure costs associated with the development. However,

the initial version of the agreement proposed by the City was not financially viable, primarily

due to the fact that the Mayor conditioned the financing on her “full unconditional and

absolute ability to approve or deny any and all tenants in the planned shopping center.”

Therefore, Franklin was not able to reach an agreement with the City of Madison that would

work for the development, its anchor tenant (Target), or its construction lender. As the

chancery court noted in its opinion, the TIF agreement was not “contemplated either by the

[Agreement] as amended by the Fifth or the Sixth Amendment,” and Franklin does not

dispute this on appeal.

¶15.   Sethi argues that Franklin “had a duty to use good faith in obtaining the necessary

governmental approvals.” “Mississippi ascribes to the view that all contracts contain an

implied covenant of good faith and fair dealing.” Morris v. Macione, 546 So. 2d 969, 971

(Miss. 1989). Franklin did not dispute that it withdrew its applications. Finding that a

prerequisite to the termination of the Agreement was the pursuit of the governmental

approvals, the chancery court concluded:

       Franklin withdrew [its] applications for governmental approvals before a
       decision was made by the appropriate governmental authorities, in many
       instances, and may have failed to pursue other governmental authorities that
       it deemed necessary. To hold otherwise would be to sanction abandonment of
       a contract without recourse to an aggrieved party by forgiving an explicit duty
       under the contract.

We agree with the court’s analysis. It is a “principle of fundamental justice that if a promisor

                                               9
is himself the cause of the failure of performance, either of an obligation due him or of a

condition upon which his own liability depends, he cannot take advantage of the failure.”

Id. Under this “doctrine of prevention,” “when a party to a contract causes the failure of the

performance of an obligation due, it cannot in any way take advantage of that failure.” 13

Williston on Contracts § 39.3 (4th ed. 2013). Here, trial testimony presented substantial

evidence that Franklin itself prevented the attainment of the governmental approvals that it

later deemed necessary when it prematurely withdrew several applications from the

city—applications that city officials testified would have been approved.

¶16.   Finding substantial evidence to support the chancery court’s holding, we affirm.

¶17.   AFFIRMED.

    GRIFFIS, C.J., CARLTON, P.J., WILSON, GREENLEE, WESTBROOKS AND
TINDELL, JJ., CONCUR. McDONALD, LAWRENCE AND McCARTY, JJ., NOT
PARTICIPATING.




                                             10